
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21



WILLIS U.S. 2005 DEFERRED
COMPENSATION PLAN


--------------------------------------------------------------------------------



WILLIS U.S. 2005 DEFERRED COMPENSATION PLAN

Table of Contents

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
Definitions
1.1
 
Account
 
5 1.2   Administrator   5 1.3   Affiliate   5 1.4   Base Salary   5 1.5  
Beneficiary   5 1.6   Base Salary Deferral   5 1.7   Board of Directors   5 1.8
  Bonus/Incentive Pay   5 1.9   Bonus/Incentive Pay Deferral   5 1.10   Code   5
1.11   Compensation   5 1.12   Corporation   5 1.13   Deferral Election   5 1.14
  Effective Date   6 1.15   Eligible Employee   6 1.16   Employee   6 1.17  
Employer   6 1.18   Employer Award   6 1.19   Employment Agreement   6 1.20  
In-Service Distribution   6 1.21   Investment Option   6 1.22   Key Employee   6
1.23   Participant   6 1.24   Person   6 1.25   Plan   6 1.26   Plan Year   6
1.27   Retirement   6 1.28   Separation from Service   7 1.29   Termination for
Cause   7 1.30   Total and Permanent Disability   7 1.31   Trust or Trust Fund  
7 1.32   Unforeseeable Emergency   7
ARTICLE II
Purpose
2.1
 
Purpose
 
7
ARTICLE III
Participation
3.1
 
Commencement of Participation
 
7          

2

--------------------------------------------------------------------------------



ARTICLE IV
Contributions 4.1   Base Salary Deferrals   8 4.2   Bonus/Incentive Pay
Deferrals   8 4.3   Minimum Annual Deferral   8
ARTICLE V
Vesting
5.1
 
Vesting
 
9
ARTICLE VI
Accounts
6.1
 
Accounts
 
9 6.2   Investments, Gains & Losses   10 6.3   Employer Award   10
ARTICLE VII
Distributions
7.1
 
Distribution Eligibility
 
10 7.2   Distribution Due to Unforeseeable Emergency   10 7.3   Distribution
Payments   11 7.4   Change in Time and Form of Distribution   11
ARTICLE VIII
Beneficiaries
8.1
 
Beneficiaries
 
11
ARTICLE IX
Funding
9.1
 
Prohibition Against Funding
 
12 9.2   Withholding of Employee Contributions   12
ARTICLE X
Benefit Plans
10.1
 
Benefit Plans
 
12          


3

--------------------------------------------------------------------------------



ARTICLE XI
General Provisions 11.1   Administrator   12 11.2   No Assignment   13 11.3   No
Employment Rights   13 11.4   Incompetence   13 11.5   Identity   13 11.6  
Other Benefits   13 11.7   No Liability   13 11.8   Expenses   14 11.9  
Amendment and Termination   14 11.10   Employer Determinations   14 11.11  
Construction   14 11.12   Governing Law   14 11.13   Severability   14 11.14  
Headings   14 11.15   Terms   14 11.16   Withholding Payroll Taxes   15 11.17  
Law Changes   15

4

--------------------------------------------------------------------------------





WILLIS U.S. 2005 DEFERRED COMPENSATION PLAN

        WHEREAS, the Employer desires to adopt the Willis U.S. 2005 Deferred
Compensation Plan (the "Plan") for the purposes of (i) establishing a program
that would enable it to attract and retain Employees of outstanding competence,
(ii) providing additional benefits for selected management and highly
compensated Employees, and (iii) providing for the future income security of
selected management and highly compensated employees; and

        NOW, THEREFORE, the Employer hereby adopts the Plan, under the name the
"Willis U.S. 2005 Deferred Compensation Plan," as follows:


ARTICLE I


Definitions

        1.1    Account.    Account means the bookkeeping account established for
each Participant as provided in section 6.1 hereof.

        1.2    Administrator.    Administrator means the Benefits Committee of
the Corporation or its designee, except as otherwise determined by either the
board of directors of the Corporation or the Executive Management Committee of
Willis Group Holdings.

        1.3    Affiliate.    Affiliate means an individual, partnership,
corporation, limited liability company, business trust, joint share company,
trust, unincorporated association, joint, venture, governmental authority or
other entity of whatever nature.

        1.4    Base Salary.    Base Salary means the Participant's Compensation
excluding the following: auto allowances; Bonus/Incentive Pay; welfare benefits;
fringe benefits and any other non-cash remuneration; grants of restricted stock;
amounts realized from the sale, exchange or other disposition of stock acquired
under a stock option or any other similar arrangement; and moving expense
reimbursements.

        1.5    Beneficiary.    Beneficiary has the meaning ascribed thereto in
ARTICLE VIII.

        1.6    Base Salary Deferral.    Base Salary Deferral means the portion
of Base Salary that a Participant elects to defer in accordance with section 4.1
hereof.

        1.7    Board of Directors.    Board of Directors or Board means the
board of Willis Group Holdings Limited.

        1.8    Bonus/Incentive Pay.    Bonus/Incentive Pay means the portion of
the Participant's Compensation which consists of payments made pursuant to the
Employer's annual incentive plans, production incentive plans, sales commissions
plans, any other incentive or bonus plans established by the Employer, as well
as any other miscellaneous bonus including, without limitation, signing bonuses.

        1.9    Bonus/Incentive Pay Deferral.    Bonus/Incentive Pay Deferral
means the portion of Bonus/Incentive Pay that a Participant elects to defer in
accordance with section 4.2 hereof.

        1.10    Code.    Code means the Internal Revenue Code of 1986, as
amended.

        1.11    Compensation.    Compensation means the Participant's earned
income from the Employer as reported on Forms W-2 for federal income tax
purposes.

        1.12    Corporation.    Corporation means Willis North America Inc. or
any successor thereto.

        1.13    Deferral Election.    Deferral Election means the separate
written agreement, submitted to the Administrator, by which an Eligible Employee
agrees to participate in the Plan and make Base Salary Deferrals and/or
Bonus/Incentive Pay Deferrals thereto in accordance with the provisions of
sections 4.1 and 4.2 hereof, and any delay in distributions pursuant to
section 7.4 hereof.

5

--------------------------------------------------------------------------------




        1.14    Effective Date.    Effective Date means November 10, 2004, the
date the Plan shall become effective.

        1.15    Eligible Employee.    Eligible Employee means any Employee of
the Employer who is considered to be a select group of management or is highly
compensated within the meaning of the Employee Retirement Income Security Act of
1974, and who is selected and designated in writing as an Eligible Employee by
the chief executive officer or chief operating officer of the Corporation.

        1.16    Employee.    Employee means any person employed by the Employer
in a regular full-time capacity as defined by the Human Resource Policies and
Procedures Manual of the Corporation.

        1.17    Employer.    Employer means the Corporation and any of its
majority-owned subsidiaries, or any other U.S. corporation part of the Willis
Group Holdings Limited affiliated group.

        1.18    Employer Award.    Employer Award means a discretionary
contribution made by the Employer that is credited to one or more Participant's
Accounts in accordance with the terms of section 6.3 hereof.

        1.19    Employment Agreement.    Employment Agreement means an
employment agreement which has been approved by a vote of the Compensation
Committee of the board of directors of Willis Group Holdings Limited.

        1.20    In-Service Distribution.    In-Service Distribution means a
distribution to a Participant while still employed by the Employer based upon
the occurrence of the date designated by Participant in his or her Deferral
Election; provided, however, that an In-Service Distribution shall be made no
earlier than the expiration of the five (5) year period ending at the end of the
calendar year in which the deferral is made.

        1.21    Investment Option.    Investment Option has the meaning ascribed
thereto in section 6.2.

        1.22    Key Employee.    A Key Employee is (1) an officer who earns
greater than $130,000 in Compensation (as adjusted under section 416(i)(1) of
the Code), (2) an owner of five percent (5%) or more of the outstanding common
stock of Willis Group Holdings Limited, (3) an owner of one percent (1%) or more
of the outstanding common stock of Willis Group Holdings Limited who earns
greater than $150,000 in Compensation, or (4) as such term is defined in any
amendment to Section 416(i) of the Code. For purposes of 1.22(1), no more than
50 employees shall be treated as officers.

        1.23    Participant.    An Eligible Employee who has either
(1) submitted a Deferral Election agreeing to participate in the Plan, or
(2) been credited with a deferred compensation benefit under an Employment
Agreement with Employer, or (3) been granted an Employer Award; and whose
Account has not been fully paid out.

        1.24    Person.    Person means an individual, partnership, corporation,
limited liability company, business trust, joint share company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

        1.25    Plan.    The Willis U.S. 2005 Deferred Compensation Plan, as in
effect and as may be amended from time to time.

        1.26    Plan Year.    The twelve (12) consecutive month period beginning
January 1 and ending December 31.

        1.27    Retirement.    In the event the Participant has an Employment
Agreement that defines the term Retirement, as defined therein. If not,
Retirement means a Separation From Service at such time as the Participant is
eligible to receive an immediate benefit under the terms of the Willis North
America Pension Plan or successor plan thereto.

6

--------------------------------------------------------------------------------




        1.28    Separation From Service.    Separation From Service means the
severance of a Participant's employment with the Employer for any reason,
including without limitation, death, Retirement or Total and Permanent
Disability, voluntary or involuntary resignation, or termination with or without
cause, or as defined within Section 409A of the Code.

        1.29    Termination for Cause.    In the event the Participant has an
Employment Agreement which defines the term Termination For Cause, as defined
therein. If not, Termination for Cause means the termination of a Participant's
employment by the Employer for chronic absenteeism (other than for medical
reasons, as determined by a physician), chronic inattention to duties, material
dishonesty in the conduct of the business of the Employer, the commission of a
willful act or willful omission intended materially to injure the business of
the Employer, or for any reason which constitutes a termination for cause under
the Participant's Employment Agreement, or for any other reason that the
Administrator reasonably decides is a termination for cause.

        1.30    Total and Permanent Disability.    In the event the Participant
has an Employment Agreement which defines Total and Permanent Disability or a
similar term, as defined therein. If not, Total and Permanent Disability means
any medically determinable physical or mental disorder that renders a
Participant incapable of continuing in the employment of the Employer and is
considered a long-term disability under the Employer's Long-Term Disability Plan
and qualifies for Social Security Disability Benefits or as such term is defined
within Section 409A of the Code.

        1.31    Trust or Trust Fund.    Trust or Trust Fund means any trust
established to hold amounts set aside by the Corporation in accordance with
Article 6.1.

        1.32    Unforeseeable Emergency.    Unforeseeable Emergency means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, or as such term is defined in any amendment to
Section 409A(2)(B)(ii). The circumstances that will constitute an Unforeseeable
Emergency would depend upon the facts of each case, but, in any case, payment
may not be made in the event that such hardship is or may be relieved:

        (a)   Through reimbursement or compensation by insurance or otherwise,

        (b)   By liquidation of the Participant's assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship, or

        (c)   By cessation of deferrals under the Plan.

        The need to send a Participant's child to college or the desire to
purchase a home shall not be an Unforeseeable Emergency.


ARTICLE II


Purpose

        2.1    Purpose.    The purpose of this Plan is to secure for the
Employer the benefits of the continued employment of certain of the Employer's
management and highly compensated Employees by making deferred compensation
arrangements for their benefit as herein provided.


ARTICLE III


Participation

        3.1    Commencement of Participation.    An Eligible Employee shall
become a Participant at the earliest of i) the date on which his or her Deferral
Election first becomes effective, ii) the date on which an Employer Award is
first credited to his or her Account, or iii) the date on which such Employee is
credited with a benefit in his or her Account pursuant to an Employment
Agreement with the Employer.

7

--------------------------------------------------------------------------------




ARTICLE IV


Contributions

        4.1    Base Salary Deferral.    

        (a)   Each Participant shall be entitled to defer receipt of any
percentage amount or any fixed dollar amount of the portion of his or her Base
Salary which is not taken into account for qualified retirement plan purposes
due to the application of a compensation limit, either an amount that mirrors
the company limit set for qualified plans, the provisions of section 401(a)(17)
of the Code, or its successor provision, for the Plan Year.

        (b)   The Employer shall credit to the Account of a Participant an
amount equal to the amount designated in the Participant's Deferral Election as
his or her Base Salary Deferral for that Plan Year. Such amounts shall not be
made available to such Participant, except as provided in ARTICLE VII, and shall
reduce such Participant's Compensation from the Employer in accordance with the
provisions of the applicable Deferral Election; provided, however, that all such
amounts shall be subject to the rights of the general creditors of the Employer
as provided in ARTICLE IX.

        (c)   Each Eligible Employee shall deliver a Deferral Election to the
Employer before any Base Salary Deferral can become effective. Such Deferral
Election shall be void with respect to any Base Salary Deferral unless submitted
on or before December 31 of the preceding calendar year during which the amount
to be deferred will be earned; provided, however, that in the year in which the
Plan is first adopted or an Employee is first eligible to participate, such
Deferral Election shall be filed within thirty (30) days of the date on which
the Plan is adopted or the date on which an Employee is first eligible to
participate, respectively, with respect to Base Salary earned for the remainder
of the calendar year subsequent to the date the Deferral Election is delivered
to the Employer.

        (d)   The Deferral Election shall, subject to the limitation set forth
in section 4.1 hereof, designate the portion and period of deferral of Base
Salary deferred by each Participant, the beneficiary or beneficiaries of the
Participant, the timing and form of payment of distribution, and such other
items as the Administrator may prescribe.

        4.2    Bonus/Incentive Pay Deferral.    

        (a)   Each Participant shall be entitled to make an annual election to
defer receipt of any percentage amount or any fixed dollar amount of
Bonus/Incentive Pay otherwise payable to Participant by the Employer.

        (b)   Each Eligible Employee shall deliver a Deferral Election to the
Employer before any Bonus/Incentive Pay Deferral can become effective. Such
Deferral Election shall be void with respect to any Bonus/Incentive Pay Deferral
unless submitted on or before December 31 of the preceding calendar year during
which the amount to be deferred will be earned; provided, however, that in the
year in which the Plan is first adopted or an Employee is first eligible to
participate, such Deferral Election shall be filed within thirty (30) days of
the date on which the Employee is first eligible to participate.

        (c)   The Deferral Election shall, subject to the limitation set forth
in section 4.2 hereof, designate the portion and period of deferral of
Bonus/Incentive Pay deferred by each Participant, the beneficiary or
beneficiaries of the Participant, the timing and form of payment of distribution
and such other information as the Administrator shall prescribe.

        4.3    Minimum Annual Deferral.    Notwithstanding any provision of the
Plan to the contrary, for any Plan Year, a Participant's Deferral Election shall
not be for less than $5,000.00 unless their account balance in the Plan at the
time of election is more than $10,000.

8

--------------------------------------------------------------------------------





ARTICLE V


Vesting

        5.1    Vesting.    

        (a)   Except as otherwise provided by the Plan, a Participant shall have
a fully vested right to the portion of his or her Account attributable to Base
Salary Deferral(s), Bonus/Incentive Pay Deferral(s), or credits under the Plan
provided in an Employment Agreement, (subject to the terms of the Employment
Agreement), and any earnings (or losses) attributable to such Participant's
Account. Except as otherwise provided by the Plan, or pursuant to an Employment
Agreement with Employer, Employer Awards, and any earnings (or losses) on the
investment of such amounts, shall vest in accordance with the vesting schedule
established at the time a contribution is made; provided, however, that all such
amounts shall be subject to the rights of the general creditors of the Employer
as provided in ARTICLE IX.

        (b)   Notwithstanding any provision of the Plan to the contrary, a
Participant who has a Separation from Service due to death or Total and
Permanent Disability shall be fully vested in the amounts credited to his or her
Account.

        (c)   Except as provided in (b) above, any amounts credited to a
Participant's Account that are not vested at the time of his or her Separation
from Service with the Employer shall be forfeited.


ARTICLE VI


Accounts

        6.1    Accounts.    

        (a)   The Administrator shall establish and maintain a bookkeeping
account in the name of each Participant. The Administrator may also establish
any subaccounts that it feels may be appropriate. The accounts specified in this
Article 6.1 are established under the Plan to record the liability of the
Corporation to Participants. All accounts may be maintained on the books of the
Corporation, and the Corporation is under no obligation to segregate assets to
provide for these liabilities. Should the Corporation elect to segregate assets
into a trust fund pursuant to article 6.1(d) herein, the accounts specified in
this article 6.1(a) may be maintained on the books of such fund.

        (b)   Each Participant's Account balance shall reflect his or her
aggregate deferrals, amounts credited pursuant to an Employment Agreement with
Employer or pursuant to an Employer Award, and any earnings (or losses)
attributable to such amounts, and shall be reduced by administrative,
investment, and other fees necessary for the administration of the Plan which
are not the obligation of the Employer. Each Participant's Account also shall be
reduced by any distributions made plus any expenses allocated to the Plan
pursuant to section 11.8 herein.

        (c)   At the sole discretion of the Administrator, any amount (including
deferrals and earnings or losses thereon) credited to a bookkeeping account on
behalf of Participant with respect to any other nonqualified deferred
compensation arrangement maintained by the Employer shall be reflected in
Participant's Account pursuant to the Plan whereupon the other nonqualified
deferred compensation arrangement shall cease and terminate with respect to such
Participant.

        (d)   The Corporation may, but is not required to establish a Trust Fund
and make contributions to it corresponding to any or all amounts accrued under
Articles 4 or 6 of the Plan. These contributions are credited with income,
expense, gains and losses in accordance with the investment experience of the
Trust Fund. The Administrator may direct the trustee to establish investment
funds within the Trust Fund and to permit Participants to direct the allocation
of their account balances among the funds in accordance with rules prescribed by
the Administrator. The Administrator may alter the available funds or the
procedures for allocating account balances among them at any time.

9

--------------------------------------------------------------------------------




        (e)   Status of the Trust Fund. Notwithstanding any other provision of
this Plan, all assets of the Trust Fund remain the property of the Corporation
and are subject to the claims of its creditors in accordance with the Trust
terms. No participant has any priority claim on Trust assets or any security
interest or other rights in or to them superior to the rights of general
creditors of the Corporation.

        6.2    Investments, Gains & Losses.    

        (a)   The amount in each Participant's Account shall be deemed to be
invested and reinvested, as designated by the Participant as provided in
subsection (b), below, in one or more of the mutual funds designated by the
Administrator and set forth on the Deferral Election, hereunder referred to as
the "Investment Option".

        (b)   Each participant shall designate how his or her deferrals and, if
applicable, any Employer Award are to be allocated among the available
Investment Options established by the Plan. The initial allocation with respect
to deferrals shall be made by the Participant in the Deferral Election with
respect to the Base Salary Deferral and Bonus/Incentive Pay Deferral. Once made,
an investment allocation request shall remain in effect for all subsequent
deferrals, including any Employer Awards, until changed by the Participant. Each
Participant may change his or her investment allocation in such manner and at
such times as permitted by the Administrator, in its sole discretion.

        (c)   The Employer shall not be required to purchase an interest in the
Investment Option designated by the Participant. The only obligation of the
Employer is its contractual obligation to make payments to Participants as set
forth in the Plan. To the extent that the Employer does, in its discretion,
purchase an interest in an Investment Option designated by a Participant, the
same shall remain the sole property of the Employer, subject to the claims of
its general creditors, and shall not be a part of nor deemed to be a part of the
Participant's Account.

        (d)   Notwithstanding anything in this Plan to the contrary, other than
otherwise provided in an Employment Agreement, if any Participant is Terminated
for Cause at any time or voluntarily resigns from the employ of the Employer
within three (3) years from the date that such Participant submitted his or her
first Deferral Election agreeing to participate in the Plan, the amount of
benefits due the Participant under the Plan with respect to deferral elections
shall be no greater than the sum of the amounts deferred by the Participant plus
the lesser of: (i) the earnings (or losses) allocable to Participant based on
the Investment Option(s) designated by Participant in his or her Deferral
Election(s), or (ii) interest accrued on the amounts deferred (from the
effective date of each deferral) at a fixed rate equal to the one (1) year U.S.
Treasury rate in effect, as reported by the Wall Street Journal, on the date
that the Participant is Terminated for Cause or voluntarily resigns.

        6.3    Employer Award.    The Employer may make, at its sole discretion,
an Employer Award to the account of a Participant which vests under such terms
and conditions as the Employer, in its sole discretion, determines at the time
of such Employer Award.


ARTICLE VII


Distributions

        7.1    Distribution Eligibility.    Distribution of benefits from the
Plan shall be made no earlier than (i) the Participant's Separation from Service
or, in the case of Key Employees, six months following their Separation from
Service, (ii) the date selected as an In-Service Distribution, (iii) in the
event of an approved financial hardship due to an Unforeseeable Emergency, or
(iv) solely with respect to amounts attributable to an Employer Award, at such
time and in such manner as designated in such Employer Award, subject to the
requirements set forth in Section 409A of the Code.

        7.2    Distribution Due to Unforeseeable Emergency.    A participant may
request a distribution due to Unforeseeable Emergency by submitting a written
request to the Administrator accompanied by evidence to demonstrate that the
circumstances being experienced qualify as an Unforeseeable

10

--------------------------------------------------------------------------------




Emergency. The Administrator shall have the authority to require such evidence
as it deems necessary to determine if a distribution is warranted and has the
sole discretion to approve or disapprove a distribution due to Unforeseeable
Emergency If an application for a distribution due to an Unforeseeable Emergency
is approved, the distribution is limited to an amount sufficient to meet the
emergency net of applicable withholding taxes. The approved distribution shall
be payable in a method determined by the Administrator as soon as possible after
approval of such distribution.

        A Participant who has commenced receiving installment payments in
accordance with the provisions of section 7.3 hereof, may request acceleration
of such payments in the event of an Unforeseeable Emergency. The Administrator
may permit accelerated payments to the extent such accelerated payment is
permitted under Section 409A of the Code and does not exceed the amount
necessary to meet the emergency and pay any applicable taxes.

        7.3    Distribution Payments.    

        (a)   Form of Retirement or Disability Distributions.    Distributions
resulting from a Separation from Service on account of Retirement or Total and
Permanent Disability shall be payable to the Participant or beneficiary in cash
in either one lump-sum or in five (5) annual installments (on a pro rata basis)
as elected by the Participant or beneficiary at the time of his Deferral
Election.

        (b)   Other Distributions.    Distributions resulting from a Separation
from Service for any reason other than Retirement or Total and Permanent
Disability shall be paid in one lump-sum. In-Service distributions shall be made
in such permitted form and commence at such permitted time as designated by
Participant in his/her Deferral Election.

        (c)   Commencement of Distributions Due to Separation from
Service.    Distribution of benefits to a Participant under the Plan shall
commence as early as administratively feasible, but in any event, no later than
sixty (60) days after there is a Separation from Service or in which a
Participant is eligible for an In-Service Distribution; provided, however that
in the case of Key Employees, such Distribution shall not commence until after
six (6) months from the Separation from Service.

        (d)   Commencement of Distributions Of Employer Award.    An Employer
Award, after taking into account any earnings (or losses) attributable thereto
in such amounts and at such time as designated in the respective Employer Award.

        7.4    Change of Timing or Form of Distribution.    A Participant may
elect to delay the timing of receipt and/or the form of a distribution provided
that the new Deferral Election (1) is not effective for at least twelve
(12) months; (2) is made at least twelve (12) months prior to a scheduled
distribution; and (3) provides for a deferral for a period of not less than five
(5) years from the date such distribution would otherwise have been made. If a
Participant does elect to delay a distribution, a distribution cannot be made
pursuant to a Separation from Service or Retirement if such Separation from
Service or Retirement occurs before the end of the five (5) year period
beginning on the date such distribution would have otherwise have been made, and
subject to the requirements of Section 409A of the Code.


ARTICLE VIII


Beneficiaries

        8.1    Beneficiaries.    Each Participant may from time to time
designate one or more persons as his or her Beneficiary under the Plan. Such
designation shall be made by filing a written notice of such designation with
the Administrator on a form prescribed by the Administrator. Each Participant
may at any time and from time to time, revoke or modify any previous beneficiary
designation, without notice to or consent of any previously designated
Beneficiary, by a further written designation. In the event a Beneficiary dies
before receiving all the payments due to such beneficiary pursuant to this Plan,
the

11

--------------------------------------------------------------------------------



then-remaining payments shall be paid to the Beneficiary's estate. The
Participant's beneficiary designation shall be deemed automatically revoked if
the Beneficiary does not survive the Participant or, if the Beneficiary is the
Participant's spouse, in the event of a divorce or legally binding separation If
no beneficiary designation shall be in effect at the time when any benefits
payable under this Plan shall become due, all benefits due shall be paid to the
Participant's estate.


ARTICLE IX


Funding

        9.1    Prohibition Against Funding.    This Plan is unfunded both for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974. Should any investment be acquired in connection with the
liabilities assumed under this Plan, it is expressly understood and agreed that
the Participants and beneficiaries shall not have any right with respect to, or
claim against, such assets nor shall any such purchase be construed to create a
trust of any kind or a fiduciary relationship between the Employer and the
Participants, their beneficiaries or any other person. Any such assets
(including any amounts deferred by a Participant or contributed by the Employers
pursuant to ARTICLE IV) shall be and remain a part of the general, unpledged,
unrestricted assets of the Employer, subject to the claims of its general
creditors. Each Participant and beneficiary shall be required to look to the
provisions of this Plan and to the Employer itself for enforcement of any and
all benefits due under this Plan, and to the extent any such person acquires a
right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer. The Employer shall
be designated owner and beneficiary of investments acquired in connection with
its obligation under this Plan.

        9.2    Withholding of Employee Contributions.    The Administrator is
authorized to make any and all necessary arrangements with the Employer in order
to withhold the Participant's Base Salary Deferrals under section 4.1 hereof
and/or Bonus/Incentive Pay Deferrals under section 4.2 hereof from his or her
pay. The Administrator shall determine the amount and timing of such
withholding.


ARTICLE X


Benefit Plans

        10.1    Benefit Plans.    The amount of each Participant's Base Salary
and/or Bonus/Incentive Pay which he or she elects to defer under the Plan shall
not be deemed to be compensation for the purpose of calculating the amount of a
Participant's benefits or contributions under a pension plan or retirement plan
qualified under section 401(a) of the Code.


ARTICLE XI


General Provisions

        11.1    Administrator.    

        (a)   Except as provided by an Employment Agreement with Employer, the
Administrator is expressly empowered to limit the amount of Compensation that
may be deferred; to interpret the Plan, and to determine all questions arising
in the administration, interpretation and application of the Plan; to employ
actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

        (b)   The Administrator shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.

12

--------------------------------------------------------------------------------




        (c)   The Administrator shall be indemnified and saved harmless by the
Employer from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as
Administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Employer fails to
provide such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

        11.2    No Assignment.    Benefits or payments under this Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same shall not be valid, nor shall any such benefit or payment be
in any way liable for or subject to the debts, contracts, liabilities,
engagement or torts of any Participant or beneficiary, or any other person
entitled to such benefit or payment pursuant to the terms of this Plan, except
to such extent as may be required by law. If any Participant or beneficiary or
any other person entitled to a benefit or payment pursuant to the terms of this
Plan becomes bankrupt or attempts to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any benefit or payment under this Plan, in
whole or in part, or if any attempt is made to subject any such benefit or
payment, in whole or in part, to the debts, contracts, liabilities, engagements
or torts of the Participant or beneficiary or any other person entitled to any
such benefit or payment pursuant to the terms of this Plan, then such benefit or
payment, in the discretion of the Administrator, shall cease and terminate with
respect to such Participant or beneficiary, or any other such person.

        11.3    No Employment Rights.    Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained in the
employ of the Employer, or give a Participant or beneficiary, or any other
person, any right to any payment whatsoever, except to the extent of the
benefits provided for hereunder. Each Participant shall remain subject to
discharge to the same extent as if this Plan had never been adopted.

        11.4    Incompetence.    If the Administrator determines that any person
to whom a benefit is payable under this Plan is incompetent by reason of
physical or mental disability, the Administrator shall have the power to cause
the payments becoming due to such person to be made to another for his or her
benefit without responsibility of the Administrator or the Employer to see to
the application of such payments. Any payment made pursuant to such power shall,
as to such payment, operate as a complete discharge of the Employer and the
Administrator.

        11.5    Identity.    If, at any time, any doubt exists as to the
identity of any person entitled to any payment hereunder or the amount or time
of such payment, the Administrator shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained. The Administrator shall also be entitled to
pay such sum into court in accordance with the appropriate rules of law. Any
expenses incurred by the Employer and the Administrator incident to such
proceeding or litigation shall be charged against the Account of the affected
Participant.

        11.6    Other Benefits.    The benefits of each Participant or
beneficiary hereunder shall be in addition to any benefits paid or payable to or
on account of the Participant or beneficiary under any other pension,
disability, annuity or retirement plan or policy whatsoever.

        11.7    No Liability.    No liability shall attach to or be incurred by
any manager of the Employer or the Administrator under or by reason of the
terms, conditions and provisions contained in this Plan, or for the acts or
decisions taken or made thereunder or in connection therewith; and as a
condition precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

13

--------------------------------------------------------------------------------



        11.8    Expenses.    Except as otherwise provided herein, all expenses
incurred in the administration of the Plan, whether incurred by the Employer or
the Plan, shall be paid by the Employer or charged to the Plan at the discretion
of the Administrator. Any investment-related expenses shall be charged directly
to the Account for which such investments were made. To the extent that the
Employer may be liable for social security tax withholding, other withholding
tax regarding any deferred contributions under sections 4.1 and 4.2 hereof, or
any federal or state income tax liability resulting from any investments made by
Employer as a hedge against Employer's liability under the Plan, the
Administrator, in its sole discretion, may charge such expenses to the Plan.

        11.9    Amendment and Termination.    

        (a)   Except as otherwise provided in this section or pursuant to an
Employment Agreement, the Corporation shall have the sole authority to modify,
amend or terminate this Plan; provided, however, that any modification or
termination of this Plan shall not reduce, alter or impair, without the consent
of a Participant, a Participant's right to any amounts already credited to his
or her Account on the day before the effective date of such modification or
termination.

        (b)   The Corporation reserves the right to make any modification or
amendment to the Plan that it deems necessary to comply with any requirements of
law or to insure favorable tax treatment under the Plan.

        11.10    Employer Determinations.    Any determinations, actions or
decisions of the Employer shall be made by the board of directors of the
Employer in accordance with its established procedures or by such other
individuals, groups or organizations that have been properly delegated by the
board of directors to make such determination or decision.

        11.11    Construction.    All questions of interpretation, construction
or application arising under or concerning the terms of this Plan shall be
decided by the Administrator, in its sole and final discretion, whose decision
shall be final, binding and conclusive upon all persons.

        11.12    Governing Law.    This Plan shall be governed by, construed and
administered in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
or agreed to in an Employment Agreement with Employer this Plan shall be
governed by, construed and administered under the laws of the State of
Tennessee.

        11.13    Severability.    If any provision of this Plan is held invalid
or unenforceable, its invalidity or unenforceability shall not affect any other
provision of this Plan and this Plan shall be construed and enforced as if such
provision had not been included therein. If the inclusion of any Employee (or
Employees) as a Participant under this Plan would cause the Plan to fail to
comply with the requirements of the Employee Retirement Income Security Act of
1974, as amended, then the Plan shall be severed with respect to such Employee
or Employees, who shall be considered to be participating in a separate
arrangement.

        11.14    Headings.    The ARTICLE headings contained herein are inserted
only as a matter of convenience and for reference and in no way define, limit,
enlarge or describe the scope or intent of this Plan nor in any way shall they
affect this Plan or the construction of any provision thereof.

        11.15    Terms.    Capitalized terms shall have meanings as defined
herein. Singular nouns shall be read as plural, masculine pronouns shall be read
as feminine, and vice versa, as appropriate.

        11.16    Withholding Payroll Taxes.    To the extent required by law,
Employer shall withhold any taxes required to be withheld for federal, state, or
local government purposes with respect to any amounts deferred and/or
distributed pursuant to the Plan.

14

--------------------------------------------------------------------------------




        11.17    Law Changes.    To the extent necessary to protect the tax
status of deferrals under the Plan, notwithstanding anything in this agreement,
the Plan will be deemed to provide and be administered to comply with changes in
applicable tax laws or interpretation and to comply with Section 409A of the
Code.

        In WITNESS WHEREOF, the Corporation has caused this Plan to be executed
and be effective this
                              day of,                               2004.

Willis North America Inc.

 
 
   
   
By:

--------------------------------------------------------------------------------

  Date:  

--------------------------------------------------------------------------------


Name:


--------------------------------------------------------------------------------


 
 
 
 
Title:


--------------------------------------------------------------------------------


 
 
 
 
Witnessed by:
 
 
 
 


--------------------------------------------------------------------------------


 
Date:
 


--------------------------------------------------------------------------------


Name:


--------------------------------------------------------------------------------


 
 
 
 

15

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



WILLIS U.S. 2005 DEFERRED COMPENSATION PLAN
ARTICLE I
ARTICLE II
ARTICLE III
ARTICLE IV
ARTICLE V
ARTICLE VI
ARTICLE VII
ARTICLE VIII
ARTICLE IX
ARTICLE X
ARTICLE XI
